Name: Commission Regulation (EEC) No 2129/92 of 28 July 1992 reintroducing the levying of the customs duties applicable to a number of products originating in Poland, to which the tariff ceilings of Council Regulation (EEC) No 521/92 apply
 Type: Regulation
 Subject Matter: means of agricultural production;  tariff policy;  Europe
 Date Published: nan

 No L 213/20 Official Journal of the European Communities 29 . 7. 92 COMMISSION REGULATION (EEC) No 2129/92 of 28 July 1992 reintroducing the levying of the customs duties applicable to a number of products originating in Poland, to which the tariff ceilings of Council Regulation (EEC) No 521/92 apply Whereas, imports into the Community of those products, originating in Poland, have reached that ceiling ; whereas the situation on the Community market requires that customs duties applicable to third countries on the products in question be reimposed, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 521 /92 of 27 February 1992 opening and providing for the adminis ­ tration of Community tariff quotas and ceilings for certain agricultural and industrial products originating in Hungary, Poland and the Czech and Slovak Federal Re ­ public (CSFR) ('), and in particular Articles 1 and 3 thereof, Whereas, pursuant to Article 1 of that Regulation, Hungary, Poland and the Czech and Slovak Federal Re ­ public (CSFR) shall benefit from preferential tariff arrangements, in particular the preferential tariff ceilings laid down in column 5 of Annex I of that Regulation ; whereas, under Article 3 of that Regulation, as soon as the ceilings have been reached, the Commission may adopt a regulation reintroducing the customs duties applicable to the third countries in question until the end of the calendar year ; HAS ADOPTED THIS REGULATION : Article 1 From 26 July to 31 December 1992, the levying of customs duties applicable to third countries shall be reim ­ posed on imports into the Community of the products listed in the Annex, originating in Poland. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 July 1992. For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 56, 29. 2. 1992, p. 12. 29. 7. 92 Official Journal of the European Communities No L 213/21 . ANNEX Order No CN code Description 21.0101 3102 40 10 3102 40 90 Mixtures of ammonium nitrate with calcium carbonate or other inor ­ ganic non-fertilizing substances 21.0103 3102 80 00 Mixtures of urea and ammonium nitrate in aqueous or ammoniacal solution 21.0107 3105 Mineral or chemical fertilizers containing two or three of the fertili ­ zing elements nitrogen, phosphorus and potassium ; other fertilizers ; goods of this chapter in tablets or similar forms or in packages of a gross weight not exceeding 10 kg